 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     THOMAS W. MCNAMARA,
11                                                      Case No.: 2:17-cv-02966-GMN-NJK
            Plaintiff(s),
12                                                                     Order
     v.
13                                                                 [Docket No. 88]
     CHARLES M. HALLINAN, et al.,
14
15          Defendant(s).
16         Pending before the Court is Defendants’ motion to extend various discovery deadlines.
17 Docket No. 88. A response shall be filed no later than May 9, 2019, and any reply shall be filed
18 no later than May 10, 2019.
19         IT IS SO ORDERED.
20         Dated: May 6, 2019
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
